COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-17-00179-CR
 IN RE:
                                                 §             ORIGINAL PROCEEDING
 PHILLIP FORD,
                                                 §            ON PETITION FOR WRIT OF
 RELATOR.
                                                 §                    MANDAMUS


                                 MEMORANDUM OPINION

       Relator, Phillip Ford, has filed a petition for writ of mandamus against the 292nd District

Court of Dallas County, Texas, alleging that the court erred by denying his motion for DNA

testing. To obtain mandamus relief, Relator must demonstrate that he does not have an adequate

remedy at law and that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). Relator has failed

to establish that he is entitled to mandamus relief. Accordingly, the petition for writ of mandamus

is denied.


November 29, 2017
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)